DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 14, 2022 and April 12, 2022 have been entered.  Claims 2-16 were amended.  New claims 17-20 were added.

Affidavit or Declaration Under 37 C.F.R. 1.132
The declaration filed on April 12, 2022 under 37 CFR 1.132 has been received and is sufficient to overcome the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Takami and as evidenced by Ono as detailed in the Office action dated August 16, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. (hereinafter “Haba) (JP 2007-42571A; see English machine translation) as evidenced by Ono et al. (hereinafter “Ono”) (U.S. Pub. No. 2014/0065486A1, already of record).
 	Regarding claims 1, 4 and 17-20, Haba teaches carbon particles for a lithium secondary battery negative electrode having an oxygen concentration that is preferably 0.3% by weight (see paragraph 25).  In exemplary embodiments, Haba provides carbon particles having an oxygen concentration of 0.21% by weight, 0.15% by weight, and 0.07% by weight (see paragraph 71; 4th row of Table 1).  Haba further teaches that d002 interplanar spacing of the carbon particles determined by X-ray diffractometer measurement is 0.340 to 0.390 nm (see paragraph 20).  Haba does not disclose the presence of any other elements within the carbon particles other than carbon and oxygen.
Although Haba does not explicitly the carbon particles are hardly graphitizable, Ono evidences that a carbonaceous material having an average interlayer spacing d002 within the range disclosed by Komatsu is generally called hardly graphitizable carbon (see paragraph 28).
Regarding claim 2, although Haba is as to a main resonance peak position of a chemical shift value observed by Li nuclear-solid state NMR being downfield by more than 115 ppm from a peak position of lithium chloride when the hardly graphitizable carbonaceous material is taken out of a nonaqueous electrolyte secondary battery in a full charged state, one of ordinary skill in the art would expect the carbonaceous material of Haba to exhibit the claimed main resonance peak position because the carbonaceous material of Haba is substantially identical in structure and composition to the claimed hardly graphitizable carbonaceous material.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 3, Haba teaches that the carbon particles may be formed from natural carbon precursor resins, including natural products such as start and cellulose (see paragraph 37).
Regarding claim 5, Haba teaches that the carbon particles have an N2 absorption specific surface area of 0.3 to 10 m2/g (see paragraph 27).
Regarding claim 6, Haba teaches that the carbon particles have a true density of 1.40 to 2.00 g/cc (see paragraph 22).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Haba et al. (hereinafter “Haba) (JP 2007-42571A; see English machine translation) as evidenced by Ono et al. (hereinafter “Ono”) (U.S. Pub. No. 2014/0065486A1, already of record) as applied to claims 1-6 and 17-20 above.
Regarding claim 7, Haba does not teach any amount of iron or potassium in the carbon particles.  Although it is understood that trace amounts of iron or potassium might be present in the carbon particles as impurities or contaminants, the desire to minimize the presence of impurities and contaminants is well understood within the art and one of ordinary skill would thus expect the amounts of iron and potassium within the carbon particles of Haba to fall within the claimed ranges. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727